Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is rejected as indefinite because claim 5 does not include a conjunction between the "(b)" and "(c)" claim elements.  Claim 5 should be amended to recite an "and" or an "or" in limitation (emphasized) "…(b) generate a contextual relationship among the plurality of tags, wherein the plurality of tags and the contextual relationship permits searching of the content along multiple dimensions; and/or (c) provide, on a graphical user interface…"
Accordingly, claim 5 is rejected under 112(b).  Claims 6 and 7 do not clarify this issue and as such are rejected due to their dependencies.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying Step 1 of the analysis for patentable subject matter to the claims it is determined that: claims 1-4 are directed to a process; and claims 5-11 are directed to a machine.  Therefore, we proceed to Step 2. 

Independent Claims
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
Claims 1, 5, and 8 recite an abstract idea.  Specifically, the independent claims recite an abstract idea in the limitation "(d) providing, on a graphical user interface, a first panel comprising a plurality of filtering options corresponding to the multiple dimensions and a second panel displaying indicators for at least a subset of the plurality of job candidates, wherein the indicators are generated based on the contextual relationship and the plurality of tags".  This limitation recites an abstract idea because it encompasses commercial or legal interactions (i.e. advertising, marketing or sales activities or behaviors; or business relations).  This limitation encompasses commercial or legal interactions because it involves searching job applicants which is a part of the recruiting or hiring process.  Claims that recite commercial 

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
Claim 1 first recites the additional elements - (a) collecting content related to educational attributes about a plurality of job candidates from one or more resources over the network; (b) processing the content to identify a plurality of tags in the content and generating a contextual relationship among the plurality of tags; and (c) organizing the content in a memory location based on the plurality of tags and the contextual relationship that permits searching of the content along multiple dimensions.  The additional elements of collecting content, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer function of receiving data (e.g. receiving user input), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).  Similarly, the additional elements of processing and organizing the content, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass storing data in an organized manner, which is no more than mere instructions to apply the exception using generic computer components, see MPEP 2106.05(f) (discussing TLI Communications).
Claim 1 also recites the additional element of a graphical user interface with a first and second panel displaying indicators for at least a subset of the plurality of job candidates, wherein the indicators are generated based on the contextual relationship and the plurality of tags.  These additional elements are recited at a high-level of generality (i.e. as a generic computer function of displaying stored data) 
Claims 5 and 8 recite similar additional elements as claim 1 and further recite a computer processor coupled to the electronic data repository and one or more non-transitory computer storage media storing instructions, respectively.  These additional elements are recited at a high-level of generality such that, when considered individually or in combination, it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, claims 5 and 8 are directed to an abstract idea for similar reasons as claim 1.

Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer component cannot provide an inventive concepts.  Claims 1, 5, and 8 are not patent eligible.

Dependent Claims
The additional elements of claims 2, 3, 6, 9, and 10 do not integrate the abstract idea into a practical application because the additional elements still only encompass storing data in an organized TLI Communications).
Claims 4, 7, and 11 are directed to the same abstract idea as the independent claims because inferring information about job applicant is a part of the recruiting or hiring process.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-9 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gune, US Pub. No. 2015/0317366, herein referred to as "Gune".
Regarding claim 1, Gune teaches:
(a) collecting content related to educational attributes about a plurality of job candidates from one or more resources over the network (users provide information for profiles like educational background, ¶[0022]; see also ¶[0018] discussing network); 
(b) processing the content to identify a plurality of tags in the content and generating a contextual relationship among the plurality of tags (stores profile information, ¶¶[0021]-[0022] and identifies 
(c) organizing the content in a memory location based on the plurality of tags and the contextual relationship that permits searching of the content along multiple dimensions (stores member profiles, ¶[0021]-[0022]; see also ¶¶[0037]-[0040], [0044] discussing searching for users based on attributes); 
and (d) providing, on a graphical user interface, a first panel comprising a plurality of filtering options corresponding to the multiple dimensions (displays a visual representation of the selected attributes, ¶[0060]; see also Fig. 6 showing search interface and ¶[0061] noting attributes are represented as selectable user interface elements)
and a second panel displaying indicators for at least a subset of the plurality of job candidates, wherein the indicators are generated based on the contextual relationship and the plurality of tags (generates graphs showing, for example, the percentage of members currently employed by each of the top five companies, ¶[0060] and Fig. 6).  
Regarding claim 2, Gune teaches all the limitations of claim 1 and further teaches:
wherein the contextual relationship is stored in a database as a contextual string (profiles include text information like name, educational background, job title, etc., ¶[0022], which would be a string).  
Regarding claim 4, Gune teaches all the limitations of claim 1 and further teaches:
wherein the indicators include information inferred from the contextual relationship and the plurality of tags associated with the subset of the plurality of job candidates (generates graphs showing, for example, the percentage of members currently employed by each of the top five companies based on a query submitted by a user, ¶[0060] and Fig. 6).  

Regarding claim 5, Gune teaches:

wherein the content is stored in a data structure including a plurality of tags and a contextual relationship (stores profile information, ¶¶[0021]-[0022] and identifies attributes based on information in profiles, ¶[0042]-[0043].  Please note, the attributes in the profile would have a contextual relationship because they would all be related to the profile); 
a computer processor coupled to the electronic data repository, wherein the computer processor is configured to (processor, e.g. ¶¶[0017], [0019]): 
(a) process the content to identify the plurality of tags (identifies attributes based on information in profiles, ¶[0042]-[0043]); 
(b) generate a contextual relationship among the plurality of tags, wherein the plurality of tags and the contextual relationship permits searching of the content along multiple dimensions (users provide information for profiles like educational background, ¶[0022]; see also ¶¶[0037]-[0040], [0044] discussing searching for users based on attributes.  Please note, the attributes in the profile would have a contextual relationship because they would all be related to the profile); 
(c) provide, on a graphical user interface, a first panel comprising a plurality of filtering options corresponding to the multiple dimensions (displays a visual representation of the selected attributes, ¶[0060]; see also Fig. 6 showing search interface and ¶[0061] noting attributes are represented as selectable user interface elements), 
and a second panel displaying indicators for at least a subset of the plurality of job candidates, wherein the indicators are generated based on the contextual relationship and the plurality of tags (generates graphs showing, for example, the percentage of members currently employed by each of the top five companies, ¶[0060] and Fig. 6).  
Regarding claim 6, Gune teaches all the limitations of claim 5 and further teaches:
wherein the contextual relationship is stored in a database as a contextual string (profiles include text information like name, educational background, job title, etc., ¶[0022], which would be a string).  
Regarding claim 7, Gune teaches all the limitations of claim 5 and further teaches:
wherein the indicators include information inferred from the contextual relationship and the plurality of tags associated with the subset of the plurality of job candidates (generates graphs showing, for example, the percentage of members currently employed by each of the top five companies based on a query submitted by a user, ¶[0060] and Fig. 6).  

Regarding claim 8, Gune teaches:
One or more non-transitory computer storage media storing instructions that are operable, when executed by one or more computers, to cause the one or more computers to perform operations comprising (memory and instructions, ¶¶[0017], [0019]):
(a) collecting content related to educational attributes about a plurality of job candidates from one or more resources over a network (users provide information for profiles like educational background, ¶[0022]; see also ¶[0018] discussing network); 
(b) processing the content to identify a plurality of tags in the content and generating a contextual relationship among the plurality of tags (stores profile information, ¶¶[0021]-[0022] and identifies attributes based on information in profiles, ¶[0042]-[0043].  Please note, the attributes in the profile would have a contextual relationship because they would all be related to the profile); 
(c) organizing the content in a memory location based on the plurality of tags and the contextual relationship that permits searching of the content along multiple dimensions (stores member profiles, ¶[0021]-[0022]; see also ¶¶[0037]-[0040], [0044] discussing searching for users based on attributes); 

and a second panel displaying indicators for at least a subset of the plurality of job candidates, wherein the indicators are generated based on the contextual relationship and the plurality of tags (generates graphs showing, for example, the percentage of members currently employed by each of the top five companies, ¶[0060] and Fig. 6).  
Regarding claim 9, Gune teaches all the limitations of claim 8 and further teaches:
wherein the contextual relationship is stored in a database as a contextual string (profiles include text information like name, educational background, job title, etc., ¶[0022], which would be a string).  
Regarding claim 11, Gune teaches all the limitations of claim 8 and further teaches:
wherein the indicators include information inferred from the contextual relationship and the plurality of tags associated with the subset of the plurality of job candidates (generates graphs showing, for example, the percentage of members currently employed by each of the top five companies based on a query submitted by a user, ¶[0060] and Fig. 6).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gune in view of "Hash Table" Wikipedia, as archived Apr. 27, 2014, herein referred to as "Hash Table".
Regarding claim 3, Gune teaches all the limitations of claim 2 and does not teach but Hash Table doe teach:
wherein the database is configured to store the content in a hash map (stores data in a has table, pg. 1 of PDF provided with this Office Action).
Further, it would have been obvious at the time of filing to combine the profile search of Gune with the hash table data structure because Hash Table explicitly teaches hash tables are more efficient than other structures, pg. 1 of PDF provided with this Office Action; see also MPEP 2143.I.G.

Regarding claim 10, Gune teaches all the limitations of claim 9 and does not teach but Hash Table doe teach:
wherein the database is configured to store the content in a hash map (stores data in a has table, pg. 1 of PDF provided with this Office Action).
Further, it would have been obvious at the time of filing to combine the profile search of Gune with the hash table data structure because Hash Table explicitly teaches hash tables are more efficient than other structures, pg. 1 of PDF provided with this Office Action; see also MPEP 2143.I.G.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Weingarten et al, US Pat. No. 8,572,000 teaches a similar method of recruiting
Hermsdorff et al, US Pub. No. 20130185218 teaches a similar method of searching applicants
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064.  The examiner can normally be reached on Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629